Exhibit 10.1

 

TREVENA, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Effective as of February 28, 2018 (the “Effective Date”), each member of the
Board of Directors (the “Board”) who is not also serving as an employee of
Trevena, Inc. (the “Company”) or any of its subsidiaries (each such member, an
“Eligible Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy for his or her Board service.  This
policy may be amended at any time in the sole discretion of the Board or the
Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.                                      Annual Board Service Retainer:

a.                                      All Eligible Directors: $35,000

b.                                      Chairman of the Board Service Retainer
(in addition to Eligible Director Service Retainer): $30,000

 

2.                                      Annual Committee Member Service
Retainer:

a.                                      Member of the Audit Committee: $7,500

b.                                      Member of the Compensation Committee:
$5,000

c.                                       Member of the Nominating & Governance
Committee: $5,000

 

3.                                      Annual Committee Chair Service Retainer
(in lieu of Committee Member Service Retainer):

a.                                      Chairman of the Audit Committee: $15,000

b.                                      Chairman of the Compensation Committee:
$10,000

c.                                       Chairman of the Nominating & Governance
Committee: $8,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Trevena, Inc.
2013 Equity Incentive Plan (the “Plan”). All stock options granted under this
policy will be nonstatutory stock options, with an exercise price per share
equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying common stock of the Company on the date of grant, and

 

1

--------------------------------------------------------------------------------


 

a term of ten years from the date of grant (subject to earlier termination in
connection with a termination of service as provided in the Plan).

 

1.                                      Initial Grant: On the date of an
Eligible Director’s initial election or appointment to the Board following the
Effective Date (or, if such date of election or appointment is not a market
trading day, the first market trading day thereafter), the Eligible Director
will be automatically, and without further action by the Board or Compensation
Committee of the Board, granted a stock option for 60,000 shares, subject to
appropriate adjustment for any future stock split, stock dividend, reverse stock
split, stock combination or other change in the capitalization of the Company. 
Commencing on the first date that is three months after the date of grant, the
shares subject to each stock option will vest in a series of 12 equal quarterly
installments, such that the option is fully vested on the third anniversary of
the date of grant, subject to the Eligible Director’s Continuous Service (as
defined in the Plan) through each such vesting date.

 

2.                                      Annual Grant: On the date of each
Company’s annual stockholder meeting held after the Effective Date, each
Eligible Director who continues to serve as a non-employee member of the Board
immediately therefore will be automatically, and without further action by the
Board or Compensation Committee of the Board, granted a stock option for 30,000
shares, subject to appropriate adjustment for any future stock split, stock
dividend, reverse stock split, stock combination or other change in the
capitalization of the Company. The shares subject to the stock option will vest
one day prior to the next annual stockholders’ meeting held after the date of
grant, subject to the Eligible Director’s Continuous Service (as defined in the
Plan) through such vesting date.

 

Amended and Restated: February 28, 2018

 

2

--------------------------------------------------------------------------------